PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
GETTIG et al.
Application No. 15/725,592
Filed: October 5, 2017
For: SUGARCANE HARVESTER ELEVATOR CONVEYOR GUIDE UNIT

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 8, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a reply within the meaning of 37 CFR 1.113 to the final Office action, mailed July 10, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained and the date.  Accordingly, the application became abandoned on October 11, 2020. A Notice of Abandonment was mailed February 8, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Response to Final Rejection, (2) the petition fee of $2100, and (3) a proper adequate statement of unintentional delay.   

This application is being referred to Technology Center Art Unit 3671 for appropriate action in the normal course of business on the reply received February 8, 2021.

Telephone inquiries concerning this decision should be directed to LaShawn Marks at (571) 272-7141.



/LIANA S WALSH/Lead Paralegal Specialist, OPET